  Case 1:20-cv-00753-LPS Document 27 Filed 05/21/21 Page 1 of 7 PageID #: 258




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                     )
 SILVERGATE PHARMACEUTICALS, INC.,                   )
                                                     )
                        Plaintiff,                   )
                                                     )   C.A. No. 20-753 (LPS)
                 v.                                  )   C.A. No. 21-196 (LPS)
                                                     )
 ANNORA PHARMA PRIVATE LIMITED,                      )
                                                     )
                        Defendant.                   )
                                                     )
                 NON-PARTY AMNEAL PHARMACEUTICALS LLC’S
              MOTION TO INTERVENE AND FOR A PROTECTIVE ORDER

                Pursuant to Paragraph 8(b)(iv) of the Scheduling Order in the above-captioned

actions (D.I. 19 in 20-753) (“Annora Schedule”), non-party Amneal Pharmaceuticals LLC

(“Amneal”) respectfully moves to intervene, to the extent appropriate, and for a protective order.

Amneal objects to the production to Annora Pharma Private Limited (“Annora”) of (1)

unredacted copies of the trial transcripts, post-trial briefs, and decisions from the Amneal trial

conducted in February 2021 in the First Wave Actions (defined therein) and (2) all of Plaintiff

Silvergate Pharmaceuticals, Inc.’s (“Silvergate”) discovery responses containing highly

confidential information regarding Amneal’s ANDA product formulation (hereafter “Highly

Confidential ANDA Information”) in the First Wave Actions. See Annora Schedule ¶ 8(b)(i),

(iii).

         Per the Stipulated Protective Order in the First Wave Actions, Amneal respectfully

requests a protective order prohibiting disclosure to Annora of its Highly Confidential ANDA

Information. See D.I. 32 ¶ 19 in C.A. No. 19-678; D.I. 40 ¶ 5 in C.A. No. 20-1255 (“First Wave

Protective Order”). In the First Wave Actions, Amneal consistently maintained that its Highly
    Case 1:20-cv-00753-LPS Document 27 Filed 05/21/21 Page 2 of 7 PageID #: 259




Confidential ANDA Information is sensitive business information that could result in

competitive and business harm to Amneal if disclosed to competitor third parties, which was

supported by the Declaration of Bryan Sommese. See D.I. 201 at ¶¶ 3-5 in in C.A. No. 19-678;

see also D.I. 200 at 3-4 in C.A. No. 19-678. As reflected in the Sommese Declaration, disclosure

of Amneal’s Highly Confidential ANDA Information to Annora, even on an outside counsel

eyes’ only basis, would provide an undue competitive advantage to Annora. Amneal

respectfully requests that the Court reject Annora’s request for Amneal’s Highly Confidential

ANDA Information.

I.        Background

          On February 1-5, 2021, the Court held a consolidated bench trial in the First Wave

     Actions related to Silvergate’s claims against both Amneal and Bionpharma Inc.

     (“Bionpharma”). During the trial, the Court agreed to seal the courtroom at the parties’ request

     when confidential information was disclosed ̶ this included Amneal’s Highly Confidential

     ANDA Information. 1 Because of the consolidated nature of the trial, Amneal and Bionpharma

     each consented to their respective in-house representatives being permitted to attend the sealed

     portions of the trial so long as any such representatives agreed to and were subject to the First

     Wave Protective Order. D.I. 145 in C.A. No. 19-678, at 10:22-11:21.

          After trial, Amneal moved to seal limited portions of the trial transcripts in order to

    prevent disclosure of its Highly Confidential ANDA Information to the public, including to

    other competitors. See generally D.I. 200 at 3-4 in C.A. No. 19-678. In accordance with the

    First Wave Protective Order and the Local Rules, Amneal similarly filed its post-trial briefing



1
 Sealing of the courtroom during portions of the consolidated trial was consistent with the
parties’ discussion with the Court at the pre-trial conference regarding what information may be
sealed during trial. D.I. 145 at 18:18-19:24 in C.A. No. 19-678.
                                                    2
 Case 1:20-cv-00753-LPS Document 27 Filed 05/21/21 Page 3 of 7 PageID #: 260




 under seal and redacted from the public versions of the submissions its Highly Confidential

 ANDA Information.

       On May 6, 2021, Silvergate informed Amneal of Annora’s requests for the documents at

issue. On May 7, 2021, Amneal promptly gave notice to Silvergate and the Court that Amneal

objected to the production. D.I. 17 in C.A. No. 20-753. The Court subsequently ordered that

Silvergate produce these materials by June 7, 2021, and further directed that any third party

objecting to such production lodge its objections by May 21, 2021. Annora Schedule ¶¶ 8(b)(i),

(iii), (iv). The parties, including Annora and Bionpharma, subsequently met and conferred, but

were unable to resolve the dispute. Accordingly, Amneal timely objects to the production of its

Highly Confidential ANDA Information and respectfully requests entry of a protective order.

II.    Amneal Has Standing to Intervene

       To the extent that the Court has not yet authorized intervention via its order in the Annora

Schedule, Amneal’s motion meets the standards for permissive intervention. 2 Amneal has

standing, meets the commonality requirements, has made a timely motion, and the motion will

not unduly prejudice the parties. See e.g., Chester v. Wetzel, C.A. No. 08-1261, 2014 WL

6066146, at *4 (M.D. Pa. Nov. 13, 2014). Amneal has standing to intervene under Fed. R. Civ.

P. 24(b) based at least on the Court’s authorization for third parties to submit objections to

Annora’s request, as well as the risk of injury to Amneal (see infra Section III), and the motion is

timely as it is submitted by the Court’s deadline. Annora Schedule ¶ 8(b)(iv). Amneal’s motion

also meets the commonality requirements, as Amneal intervenes only to protect the



       2
          Similarly, to the extent formal intervention is needed, Amneal respectfully requests that
the Court treat this submission (including its proposed order) as the accompanying pleading that
sets out its request for a protective order, or otherwise permit Amneal to make such a
submission. See Fed. R. Civ. P. 24(c).

                                                  3
  Case 1:20-cv-00753-LPS Document 27 Filed 05/21/21 Page 4 of 7 PageID #: 261




confidentially of its commercially sensitive Highly Confidential ANDA Information. See Pansy

v. Borough of Stroudsburg, 23 F.3d 772, 778 (3d Cir. 1994) (internal citations omitted).

Furthermore, Amneal’s motion will not unduly prejudice the parties as Amneal seeks to maintain

the confidentiality of its Highly Confidential ANDA Information, which is an issue that is

ancillary to the claims and defenses between Silvergate and Annora. See id. at 779 (“[W]here an

intervenor is litigating an ancillary issue, the potential for prejudice to the original parties due to

the delay in intervention is minimized.”).

III.       Legal Standards for Seeking Protective Order

           A party seeking an order of protection over discovery material must demonstrate that

good cause exists for the protective order. Pansy, 23 F.3d at 786. Good cause is established by

showing that disclosure will cause a clearly defined or serious injury, and the injury must be

shown with specificity. See id. at 786-87. The Third Circuit evaluates whether good cause

exists based on several non-exhaustive factors:

           (1) whether disclosure will violate any privacy interests; (2) whether the
           information is being sought for a legitimate purpose or for an improper purpose;
           (3) whether disclosure of the information will cause a party embarrassment; (4)
           whether confidentiality is being sought over information important to public
           health and safety; (5) whether the sharing of information among litigants will
           promote fairness and efficiency; (6) whether a party benefitting from the order of
           confidentiality is a public entity or official; and (7) whether the case involves
           issues important to the public.

See id. at 787-91. As explained below, good cause exists to reject Annora’s request for

documents containing Amneal’s Highly Confidential ANDA Information based on the Pansy

factors.




                                                    4
 Case 1:20-cv-00753-LPS Document 27 Filed 05/21/21 Page 5 of 7 PageID #: 262




       a.      Disclosure of Amneal’s Highly Confidential ANDA Information Will Violate
               Amneal’s Privacy Interests
       The disclosure of Amneal’s Highly Confidential ANDA Information will violate

Amneal’s privacy interests in protecting its highly confidential business sensitive information

(Pansy factor 1).

       Amneal considers its product formulations to be highly confidential business sensitive

information. See D.I. 201 at ¶¶ 3-5 in in C.A. No. 19-678. If the specific ingredients in

Amneal’s ANDA product are disclosed to Annora’s outside counsel, it could provide Annora’s

counsel with a competitive advantage as to the relative strength of their case, as compared to

Amneal’s. This could result in an unfair competitive advantage to Annora, for example, in

Annora’s analysis about its own settlement posture. Indeed, to grant Annora’s request would

undo Amneal’s efforts to protect its confidential information, particularly information that could,

if disclosed, that would harm its competitive standing. See Littlejohn v. BIC Corp., 851 F.2d

673, 677-78 (3d. Cir. 1988); see also Mosaid Techs. Inc. v. LSI Corp., 878 F. Supp. 2d 503, 508

(D. Del. 2012) (citations omitted).

       Annora asserts that because Bionpharma’s outside counsel was present at trial when

Amneal’s confidential information was discussed, then that supports Annora’s request for the

same confidential information. That is not correct. Annora’s position is not analogous to that of

Bionpharma. Amneal and Bionpharma jointly participated in a consolidated trial that

necessitated, from a logistical standpoint at a minimum, that their respective outside counsel

have access to each others’ confidential information in order to facilitate the orderly progression

of the trial. While, as noted, Amneal’s and Bionpharma’s in-house representatives were present

during the sealed portions of the trial, only their outside counsel received copies of any sealed

records of the proceedings.


                                                 5
 Case 1:20-cv-00753-LPS Document 27 Filed 05/21/21 Page 6 of 7 PageID #: 263




       Here, Amneal does not have a shared trial with Annora. Just because Amneal’s and

Bionpharma’s outside counsel were present for the presentation of confidential information

during a separate shared trial, it does not follow that Annora’s outside counsel should be privy to

the same confidential information in an entirely different litigation.

       b.      Disclosure of Amneal’s Highly Confidential ANDA Information Will Not
               Promote Fairness and Efficiency
       If Amneal’s Highly Confidential ANDA Information is provided to Annora, it would not

promote efficiency because Annora has its own formulation, and presumably has its own non-

infringement case, which is a separate and independent factual issue (Pansy factor 5). Simply

put, there is no need for Annora’s outside counsel to receive Amneal’s Highly Confidential

ANDA Information as it is not relevant or proportional to the needs of Annora’s case under Fed.

R. Civ. P. 26(b)(1).

       To the extent that there may be overlapping issues in the Annora case ̶ such as invalidity

and/or prosecution history estoppel ̶ the trial testimony and post-trial briefs related to those

issues are in the public domain. Amneal did not seek to seal any portions of the trial transcripts

related to invalidity or prosecution history estoppel, and the public post-trial submissions related

to invalidity include minimal redactions of Silvergate’s Highly Confidential information that do

not include Amneal’s Highly Confidential ANDA Information. See D.I. 179, 180, 188, 189.

Therefore, the information related to any common issues that could promote efficiency in the

Annora case are already readily accessible to Annora and its outside counsel.

       c.      Disclosure of Amneal’s Highly Confidential ANDA Information Is Not
               Important to the Public Interest
       Annora’s request to obtain Amneal’s Highly Confidential ANDA Information weighs

against the Pansy factors related to public interest. The disclosure of this information is not

important to public health and safety (Pansy factor 4) and Amneal is not a public entity or

                                                  6
 Case 1:20-cv-00753-LPS Document 27 Filed 05/21/21 Page 7 of 7 PageID #: 264




official (Pansy factor 6). Thus, Amneal’s private interest in maintaining the confidentiality of its

commercially sensitive formulation information vastly outweighs the minimal public interest of

disclosure to Annora.

IV.      Conclusion

         For the foregoing reasons, Amneal respectfully requests the Court grant, to the extent

appropriate, Amneal’s request to intervene and enter a Protective Order, substantially similar to

the proposed order attached hereto, granting Amneal’s motion and denying Annora’s request for

the documents containing Amneal’s Highly Confidential ANDA Information.




 Dated: May 21, 2021                                 YOUNG CONAWAY STARGATT
                                                     & TAYLOR, LLP
 Of Counsel:
                                                       /s/ Anne Shea Gaza
 MADDOX EDWARDS, PLLC                                Anne Shea Gaza (No. 4093)
 Steven Maddox, Esq.                                 Samantha G. Wilson (No. 5816)
 Jeremy Edwards, Esq.                                Rodney Square
 Matthew Ruedy, Esq.                                 1000 North King Street
 Kaveh Saba, Esq.                                    Wilmington, DE 19801
 Anthony Son, Esq.                                   (302) 571-6600
 1900 K Street NW, Suite 725                         agaza@ycst.com
 Washington, D.C. 20006                              swilson@ycst.com
 (202) 830-0707
 smaddox@meiplaw.com                                 Attorneys for Amneal Pharmaceuticals LLC
 jedwards@meiplaw.com
 mruedy@meiplaw.com
 ksaba@meiplaw.com
 ason@meiplaw.com
 28155333.1




                                                 7
